Citation Nr: 0209467	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  00-01 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an effective date earlier than November 12, 
1998 for the grant of entitlement to a total disability 
rating based on individual unemployability due to service 
connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The veteran had active service from December 1951 to December 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1999 rating decision of the Honolulu, 
Hawaii Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, in part, granted entitlement to TDIU, and 
assigned an effective date of November 12, 1998.  The veteran 
appealed the effective date of this award.  In April 2001, 
the Board determined that the veteran's TDIU claim had been 
pending since November 18, 1985, and remanded the case to the 
RO for further development.  The RO has returned the case to 
the Board for further appellate review.


REMAND

The veteran contends that he has been precluded from engaging 
in substantially gainful employment due to his service 
connected disabilities since he filed an informal claim on 
November 18, 1985.  His service connected disabilities have 
been evaluated as follows: a 20 percent rating for gunshot 
wound injury to Muscle Group XIV effective to November 12, 
1998 with a 30 percent rating thereafter; a 10 percent rating 
for posttraumatic stress disorder (PTSD) effective to 
November 12, 1998 with a 30 percent rating thereafter; a 10 
percent rating for arthritis of the feet effective from 
August 1996; a 10 percent rating for scars on the anterior 
chest wall; and non-compensable ratings for residuals of 
malaria and amebiasis.

As noted by the Board in the April 2001 remand, the combined 
rating for the veteran's service connected disabilities was 
only 40 percent from October 31, 1985 to November 11, 1998.  
Therefore, he failed to meet the schedular criteria for a 
TDIU rating.  38 C.F.R. § 4.16(a) (2001).  However, it is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  38 C.F.R. § 4.16(b) (2001).  Rating boards 
are required to submit to the Director, Compensation and 
Pension Service, for extraschedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a).  Id.  An 
assessment for extra-schedular referral requires 
consideration of the veteran's service-connected disability, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  Id.  The 
veteran's age and effects of non-service connected 
disability, however, are not factors for consideration.  
38 C.F.R. §§ 3.341(a), 4.19 (2001).

The Board has carefully reviewed the medical treatment 
reports, the veteran's statements of record and his 
employment records.  The record reflects that the veteran 
completed a high school education.  His post-service 
employment largely consists of 30 years and 7 months of 
service with Hawaii Electric Company.  His career progressed 
from a laborer position to aerial lineman to working foreman.  
In December 1985, he was placed on total and permanent 
disability retirement solely due to his service connected 
injury to Muscle Group XIV with possible neuropathy as result 
of injury to the lateral femoral cutaneous nerve.  According 
to Timothy C. Ahu, M.D., the veteran's right leg disability 
was manifested by untreatable "pain and numbness over 
anterolateral [right] thigh with extension to lateral [right] 
knee and slightly dorsal to it."  In January 2002, a VA 
examiner reviewed the claims folder and provided the 
following medical opinion: 

Regarding his ability to obtain and retain 
substantial gainful employment:  It is this 
examiner's opinion that the wound to muscle 
group 14 and injury to lateral femoral 
cutaneous nerve is not significant to hinder 
[the veteran] from gaining gainful employment 
between the time November 1985 and 1998.  
However, as he also has service-connected 
disabilities of PTSD and traumatic arthritis, 
it is as likely as not that these service-
connected disabilities rendered him unable to 
obtain and retain substantial gainful 
employment during that time frame.  I do not 
feel that his specific injury to his leg and 
specifically to the lateral femoral cutaneous 
nerve and sensory loss in that area would make 
him unemployable, but the totality of his other 
rated service disabilities specifically PTSD 
and traumatic arthritis, however, could as 
likely as not make him unable to obtain or 
retain substantial gainful employment during 
the specific time frame indicated.

Currently, the Board does not have jurisdiction to authorize 
an extra-schedular rating in the first instance.  Floyd v. 
Brown, 9 Vet. App. 88 (1996).  Cf. 66 Fed. Reg. 49,886 (Oct. 
1, 2001) (final rule proposal to authorize the Board to 
assign an extra-schedular rating).  It may, however, 
determine that a particular case warrants referral to the 
Director of Compensation and Pension for extraschedular 
consideration under 38 C.F.R. § 3.321(b) and 38 C.F.R. § 4.16 
(b).  In this case, there are two medical opinions which 
attribute the veteran's unemployability to his service 
connected disability.  In the absence of any opinion to the 
contrary, the Board must find that the veteran has satisfied 
the requirements for extra-schedular referral under 38 C.F.R. 
§ 4.16 (b).  See Sanden v. Derwinski, 2 Vet.App. 97 (1992) (a 
medical basis must be identified at arriving at a conclusion 
which is contrary to one expressed by a trained medical 
professional).

Accordingly, this case is REMANDED for the following action:

The RO should refer the veteran's claim for 
entitlement to an effective date earlier than 
November 12, 1998 for the grant of TDIU to the 
Director of the Compensation and Pension Service 
for extra- schedular consideration under 38 C.F.R. 
§ 3.321(b) and 38 C.F.R. § 4.16(b). 

Thereafter,  If any benefit sought on appeal remains denied, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




